Citation Nr: 0707291	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J.A.J., M.D.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for post-
traumatic stress disorder (PTSD).  The veteran subsequently 
initiated and perfected an appeal of this determination.  In 
November 2005, a personal hearing before a decision review 
officer was afforded the veteran, at which only his 
psychiatrist testified.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  The veteran has presented 
medical evidence from his treating psychiatrist verifying a 
current diagnosis of PTSD resulting from various in-service 
stressor events.  While the RO attempted to verify those 
events, the Board finds that additional development is 
warranted.  

While the RO previously sought to verify the veteran's 
claimed stressors in December 2005 via a written request to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC), the JSRRC was unable to verify any claimed stressor 
event.  The JSRRC stated the dates of the claimed stressor 
event did not concur with the dates of the veteran's military 
service in Vietnam.  The JSRRC wrote that the RO should 
review the veteran's DA 20 and provide the correct unit of 
assignment and/or date the event took place.  The JSRRC 
stated that since the request was not valid for its purpose, 
it had been closed in the database.  The RO's request to the 
JSRRC notes that the veteran was assigned to the 127th 
Military Police Company at TET from January 2, 1968 to 
January 4, 1968 although the request does identify a 
stressful experience on February 15, 1968 and note that there 
reportedly were daily attacks for eight weeks.  

The veteran has claimed that while serving with the 127th 
Military Police Company in Vietnam, he experienced combat 
with the enemy on several occasions beginning in February 15, 
1968, as part of the TET offensive.  He also claims to have 
seen or handled dead bodies during this time period, and 
stated that his unit was attacked daily by the enemy for 
eight weeks from February 15, 1968.  He also reported that on 
one occasion his troop convoy came under enemy attack.  His 
stated that all of his stressors occurred between February 
1968 and April 1968.  Service personnel records confirm the 
veteran was transferred to Vietnam beginning July 24, 1967, 
and was indeed assigned to the 127th Military Police Company.  
Additionally, he did not leave Vietnam until July 15, 1968, 
according to his records.  Therefore, the veteran's claims of 
combat exposure beginning February 15, 1968 and continuing 
several months thereafter are at least plausible.  Since the 
evidence of record generally supports the possibility of 
combat exposure, VA must attempt to verify these stressors 
through appropriate channels as it appears that the JSRRC was 
in receipt of some inaccurate information and was unable to 
attempt to verify the veteran's claimed stressors.

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  This 
duty includes obtaining pertinent service records identified 
by the veteran or which would help substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  In light of 
the additional details provided by the veteran regarding his 
claimed in-service stressors, VA must make another attempt to 
contact military authorities and verify these events.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must attempt to corroborate 
the veteran's claimed stressor through the 
appropriate channels, to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  The AMC must provide the 
JSRRC with all pertinent information, to 
include copies of personnel records, units 
of assignment, and stressor statements.  
The JSRRC should verify whether the 
veteran's unit came under enemy attack 
beginning February 15, 1968 until 
approximately April 1968, including as 
part of the TET offensive.  If these 
events cannot be verified, that outcome 
should be stated.  

2.  The AMC should undertake any other 
indicated development to include 
scheduling the veteran for another VA 
examination if the claimed stressors are 
verified through appropriate official 
channels.  The claims file, a separate 
copy of this remand, and a list of the in-
service stressor(s) found by the AMC to be 
corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged in 
the examination report.  The examiner must 
determine whether the veteran has PTSD 
and, if so, whether any in-service 
stressor(s) found to be established by the 
AMC is sufficient to produce PTSD.  The 
examiner should be instructed that only 
the verified events listed by the AMC may 
be considered as stressors.  The examiner 
should utilize the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

3.  The AMC should then readjudicate the 
claim on appeal in light of all evidence 
of record.  If service connection for PTSD 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case as to 
the issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



